127 Ga. App. 83 (1972)
192 S.E.2d 392
KING
v.
THE STATE.
47454.
Court of Appeals of Georgia.
Submitted September 11, 1972.
Decided September 20, 1972.
Glenn Zell, for appellant.
Lewis R. Slaton, District Attorney, Morris H. Rosenberg, Joseph J. Drolet, Joel M. Feldman, for appellee.
HALL, Presiding Judge.
Defendant appeals from his conviction for robbery by snatching (Code Ann. § 26-1901 (c)) and from the denial of his motion for new trial.
The sole issue is whether the court erred in failing to charge the lesser offense of theft by taking (Code Ann. § 26-1802). The State proved that defendant was a party to a robbery by snatching. Defendant's only evidence was his statement that he was crossing a street in a crowd of people; accidently bumped into a lady; walked on across the street, heard a commotion; turned and saw the lady struggling with his co-defendant; spotted a handbag on the ground; went back, picked it up and offered it to her; and was arrested. In other words, he denies not only the commission of any crime at all, but even a larcenous thought. There being no evidence of conduct which could be interpreted as a theft by taking, the court did not err in failing to charge it. Hill v. State, 229 Ga. 307 (191 SE2d 58); Hensley v. State, 228 Ga. 501 (186 SE2d 729); Dutton v. State, 228 Ga. 850 (188 SE2d 794).
Judgment affirmed. Pannell and Quillian, JJ., concur.